DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.
 
Election by Original Presentation


For the reasons presented in the Office action mailed December 22, 2021, claims 21-26 remain withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is reminded that rejoinder of eligible non-elected claims will be considered when the elected invention is otherwise in conditions for allowance, and filing of an RCE does not entitle a shift in invention.

Priority


Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 61662702, 61800527, 13924505, 14062707, 15095883, 15157444, 15609334, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  None of these applications teach the invention of claims 1-11 of which correspond to the disclosure of the instant application with respect to Figures 20A-24. Accordingly, claims 1-11 are not entitled to the benefit of the prior applications. Claims 1-11 are therefore awarded the effective filing date of the instant application April 9, 2018.

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 7-9, the limitation “wherein the remote sensor system generates the position information based on the tracking device on the patient and the tracking device on the end-effector” appears to be redundant. It is not understood what it otherwise adds to the claim other than what was already required by the earlier limitation “receiving position information generated using an optical sensor system remote from the robotic arm and remote from the patient, wherein the position information includes position information relating to a tracking device affixed to the patient and position information relating to a tracking device affixed to the surgical end-effector”.
Further regarding claim 1, line 7, “the remote sensor system” lacks antecedent basis with the earlier defined line 4 “optical sensor system remote from…”. These are assumed to be the same during examination.
Similarly, in claim 1, four lines from the end, “remote sensor system” lacks antecedent basis with the earlier defined line 4 “optical sensor system remote from…”. These are assumed to be the same during examination.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0267359 to Hussaini in view of US20060142657 to Quaid, and in further view of US 7182083 to Yanof.
Regarding Claim 1, Hussaini teaches a method of operating a surgical robotic system including a robotic arm configured to position a surgical end-effector with respect to an anatomical location of a patient (end-effector positioning system 12 includes a robotic arm 28 with surgical end-effector 26, fig. 1), the method comprising:
receiving position information generated using a sensor system remote from the robotic arm and remote from the patient (CT scanning device 44 and infrared sensors 130, fig. 1), wherein the position information includes position information relating to a tracking device affixed to the patient (infrared reflector 38, fig. 1) and position information relating to the surgical end-effector (fiducial marker 68, fig. 4), wherein the remote sensor system generates the position information based on the tracking device (monitored respiratory state is measured by the infrared system in step 284, Fig. 18, which corresponds to position information based on a tracking device affixed to the patient; the end effector is registered based on the fiducial marker from the image as in Fig. 10 and subsequent kinematic tracking is used to maintain the registration, par. 0026-0027, 0044, of which corresponds to position information relating to the surgical end-effector);
controlling the robotic arm to move the surgical end-effector to a target trajectory relative to the anatomical location of the patient based on the generated position information (the fiducial marker and patient anatomy is measured by the CT scanner to register the robot and patient into a frame of reference, fig. 16-17; subsequently monitored respiratory state is measured by the infrared system in step 284; steps 282 and 288 the robotic arm moves the end effector to the target position along the target path based on the common frame of reference determined from the position information, fig. 18);
after controlling the robotic arm to move to the target trajectory relative to the anatomical location of the patient, controlling the robotic arm to lock a position of the surgical end-effector (the robot arm is fixed at a skin entry point, step 282, fig. 18, of which is considered a locked position in the common frame of reference);
while the position of the surgical end-effector is locked, continuously determining a deviation between an actual trajectory of the surgical end-effector with respect to the anatomical location and a target trajectory of the surgical end-effector with respect to the anatomical location based on the remote sensor system continuously generating the position information based on the tracking device (step 284, fig. 18, par. 0067, the phase deviation of the respiratory cycle represents a mismatch to the target trajectory, when the phases are the same, it is a match to the target trajectory; the patient respiration state is continuously monitored with the infrared system to confirm respiration phase match, par. 0067, it can be seen in Fig. 18, step 284, the loop is continuously made which indicates continuous monitoring of respiratory phase and associated position data, also the loop at step 290 is continuously measuring deviation between tip position and the target as the end effector is moved towards the target).
Hussaini does not teach using an optical sensor system to track both the end effector with an affixed tracking device and also the patient. Instead, Hussaini teaches an optical sensor system to track the patient and robot kinematics to track the end effector (par. 0063), after initializing/registering the coordinate system with a CT imaging fiducial.
Quaid teaches a robotic surgical system wherein an optical tracking system (cameras 40, 41, Fig. 1) is used to track markers affixed to the patient (markers 43a, 43b, Fig. 1) and also markers affixed to a robot arm end effector (as shown in Fig. 6B, markers 47 are directly attached to the end effector part of the robot arm, also on other portions of the robot arm as 45, Fig. 2A). In addition, Quaid teaches utilizing the robot kinematics (joint encoders, par. 0116) together with the optical tracking (par. 0116) because having redundant sensors is beneficial in robotic surgical systems to minimize discrepancies and improve positioning accuracy (par. 0117).
As such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to additionally provide the optical system of the end effector with an attached end effector tracking device in the system of Hussaini as indicated by Quaid to be beneficial for redundant tracking to improve safety and accuracy of the robotic positioning system. In the proposed combination, the end effector of Hussaini would be continuously tracked by the optical tracking system to confirm its position relative to the target anatomy.
Further, Hussaini does not disclose wherein a user output is generated indicating the deviation, wherein the user output is generated responsive to determining the deviation. Hussaini teaches real-time display of the anatomical image with the end effector displayed, which a practitioner could visibly see the deviation from a target trajectory (par. 0070), but the deviation does not appear to be taught as explicitly emphasized to the user.
In the same field of endeavor as Hussaini, Yanof teaches a method of operating a surgical robotic system wherein a position of an end effector is moved along a target trajectory, locked in place, and deviation (resulting from breathing) is matched to a target phase (e.g. fig. 8). Yanof expressly teaches a displayed user output indicating the continuously generated deviation in an intuitive graphical display to guide the user to match the target phase (fig. 7a-7c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the user display of Yanof in the system of Hussaini in order to provide the patient with an intuitive graphical display to assist the patient to match the target trajectory/phase position (Yanof, col. 7, lines 2-5).
Regarding Claims 5-7, Yanof further teaches wherein generating a user output comprises rendering the user output for presentation on a display as a graphic meter updated dynamically while the position of the surgical end-effector is locked (fig. 7a-7c).
Regarding Claim 8, Yanof further teaches generating a user output providing notification of excess deviation responsive to the deviation exceeding a threshold while the position of the surgical end-effector is locked (visual output of the bar graph being outside the target range 99’ as shown in fig. 7a and 7c).
Regarding Claim 9, Hussaini further teaches wherein the surgical end-effector comprises a guide [tube] configured to guide placement of a surgical instrument that is manually inserted through the guide tube (rimmed bore 84, fig. 5).
Regarding Claim 10, Hussaini further teaches wherein determining the deviation comprises determining a pattern of the deviation between the actual trajectory of the surgical end-effector and the target trajectory of the surgical end-effector based on the positioning information generated using the sensor system (the respiratory phase match, step 284, fig. 18), and wherein the end-effector comprises a surgical instrument (26, fig. 1), the method further comprising: 
automatically deploying the surgical instrument to effect physical contact with the anatomical location of the patient based on the pattern of the deviation (step 288, fig. 18).
Regarding Claim 11, Hussaini in view of Yanof further teaches wherein determining the deviation comprise determining the deviation dynamically based on a model of movement of the anatomical location relative to the tracking device for a plurality of phases of a breathing cycle (step 284 of Hussaini is phase matching to a breathing cycle/model) such that a first offset of the anatomical location relative to the tracking device is used to determine the target trajectory for a first phase of a breathing cycle and a second offset of the anatomical location relative to the tracking device is used to determine the target trajectory for a second phase of the breathing cycle (the deviation is calculated for all phases in Hussaini, Yanof further illustrates this by giving a tolerance of error, range of 99’ in fig. 7a as high/low offsets), and wherein generating the user output comprises generating the user output dynamically to indicate the deviation based on the model (Yanof, fig. 7a-7c).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0267359 to Hussaini in view of US20060142657 to Quaid and US 7182083 to Yanof, as applied to Claim 1 above, in further view of US 20130172906 to Olson.
Regarding Claim 2, Hussaini is silent with respect to receiving user input to move the surgical end-effector to the target trajectory, although Hussaini teaches receiving user input to move the surgical instrument along the trajectory (joystick control, step 288, fig. 18).
In the same field of endeavor with respect to positioning a surgical robot end effector along a target trajectory, Olson teaches the benefits of having a user-activated safety switch to prevent unintended movements of the robot arm. For example, Olson teaches a foot pedal that must be activated by the user to initiate or stop movement of the robotic arm (par. 0133).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to include the user-activated safety switch (e.g. foot pedal) of Olson in the system of Hussaini in order to prevent unintended movements of the robot arm.
Regarding Claim 3, Olson further teaches wherein the user input comprises first user input (affirmative input to enable movement, par. 0133), the method further comprising:
after controlling the robotic arm to move to the target trajectory, receiving second user input to lock the position of the surgical end-effector (affirmative input to stop movement, par. 0133);
wherein controlling the robotic arm to lock the position of the surgical end-effector comprises controlling the robotic arm to lock the position of the surgical end-effector responsive to receiving the second user input to lock the position of the surgical end-effector (affirmative input to stop movement, par. 0133, intended use of the safety switch).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0267359 to Hussaini in view of US20060142657 to Quaid, US 7182083 to Yanof and US 20130172906 to Olson, as applied to claim 3 above, in further view of US 8401620 to Velusamy.
Regarding Claim 4, Hussaini in view of Yanof and Olson teaches controlling the robotic arm to move the surgical end-effector to the target trajectory comprises controlling the robotic arm to move the surgical end-effector to the target trajectory based on first position information generated using the sensor system and a first position of the tracking device (i.e. to register the patient, robot, and images to the same coordinate system as described in claim 1 above).  
However, Hussaini does not teach after generating the user output indicating the deviation, receive third user input to move the surgical end-effector to the target trajectory; and responsive to receiving the third user input, controlling the robotic arm to move the surgical end-effector to the target trajectory relative to the anatomical location of the patient based on second position information generated using the sensor system and a second positon of the tracking device. Instead, Hussaini waits for a respiratory phase match (i.e. deviation of approximately zero) and keeps the robot arm fixed at the same position.
Velusamy teaches positioning a robot arm during a respiratory phase match. Similar to Hussaini, a needle biopsy is performed when the respiratory phase is matched to the target trajectory. However, patient movement may have occurred between when the initial target trajectory was calculated. Velusamy recognizes this by performing a final check scan to verify the position of the biopsy needle along the trajectory. If the needle is found to deviate from the trajectory, one of ordinary skill would infer that the robot arm would require repositioning to become aligned with the target trajectory, as outlined by Velusamy (col. 9, lines 5-29).
As such, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it predictable and obvious to require user input (i.e. the safety switch of Olson) to cause movement of the robotic arm to correct a deviation resulting from patient movement in a final check before performing the needle biopsy procedure, as indicated by Velusamy.

Response to Arguments






Applicant's arguments filed March 22, 2022 have been fully considered.
Regarding the USC 103 rejection, Applicant argues that Hussaini reference does not track the position of the end-effector, and therefore cannot teach the claim 1 limitation “wherein the remote sensor system generates the position information based on the tracking device on the patient and the tracking device on the end-effector”
Applicant argues the Yanof reference uses the reference point of the patient itself, not the end-effector position, and therefore cannot teach the claim 1 limitation “continuously determining a deviation…based on the tracking devices on the patient and the end-effector”.
Examiner agrees-in-part. Hussaini and Yanof do not rely on optical tracking to determine the position of end-effector. However, Hussaini very much cares about the position of the end effector and uses the robot kinematics to continuously measure its position, as in step 286, 288, 290, Fig. 18, in a robot coordinate system.
The additionally provided reference Quaid is now being utilized to teach redundant optical tracking for continuously determining the position of the end effector.

Conclusion











Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799